Exhibit 10.1
adamaslogoa011.jpg [adamaslogoa011.jpg]
January 9, 2020
Via Hand Delivery
Jennifer Rhodes
c/o Adamas Pharmaceuticals, Inc.


Re: Separation and Consulting Agreement
Dear Jennifer:
This letter sets forth the substance of the separation and consulting agreement
(the “Agreement”) that Adamas Pharmaceuticals, Inc. (the “Company”) is offering
to you to aid in your employment transition.
1.SEPARATION DATE. You have informed the Company that you intend to resign from
the Company, and the Company hereby accepts your resignation. Accordingly, your
last day of employment with the Company will be January 10, 2020 (the
“Separation Date”). On the Separation Date, the Company will pay you all accrued
salary, and all accrued and unused paid time off (“PTO”) earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments regardless of whether or not you sign this
Agreement.
2.CONSULTING PERIOD. If: (i) you timely sign, date, and return this Agreement to
the Company and allow all of the releases contained herein to become effective;
and (ii) you comply with all of your obligations to the Company hereunder; then
the Company will retain you as a consultant under the terms specified below. The
consulting relationship will commence on January 15, 2020 and continue through
January 15, 2021, unless terminated earlier pursuant to the terms set forth
below or extended by mutual written agreement (the “Consulting Period”). You
acknowledge and agree that prior to entering into this Agreement, the Company is
under no legal obligation to retain your services as a consultant after the
Separation Date and therefore this Consulting Period constitutes consideration
for your obligations as specified herein.
(a)Consulting Services. During the Consulting Period, you will use your best
efforts to provide consulting services as may be requested by the Company in the
areas of your experience and expertise, which shall include (without limitation)
providing assistance and support to the Company with respect to the Company’s
current litigation against Osmotica Pharmaceutical US LLC and the securities
class action lawsuits against the Company (the “Consulting Services”). The
Company anticipates that you will provide services at the request of, and
subject to the direction of, the Company’s Chief Executive Officer or such other
Company executive as the Chief Executive Officer may designate.
218089366 v4

--------------------------------------------------------------------------------


Jennifer Rhodes
January 9, 2020
Page 2 of 9
        
(b)Provision of Consulting Services. You agree to exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
these services. You will not be required to report to the Company’s offices
during the Consulting Period, except as specifically requested by the Company.
When providing such services, you shall abide by the Company’s policies and
procedures.
(c)Consulting Fees. Provided that you comply with your contractual obligations
to the Company (including, without limitation, the obligations set forth
herein), then the Company will pay you consulting fees at a rate of $12,500 per
month, which shall cover the first ten (10) hours of Consulting Services you
provide to the Company per month (the “Consulting Fees”). If you provide more
than 10 hours of Consulting Services in a month, then the Company will pay you
at the rate of $450 per hour for any hour worked over 10 hours per month. The
Consulting Fees may be subject to applicable tax-related deductions and
withholdings if required by applicable law as reasonably determined by the
Company.
(d)Independent Contractor Relationship. Your relationship with the Company as a
consultant will be that of an independent contractor only, and nothing herein is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship between the Company and you. As an
independent contractor, you will not be entitled to any of the benefits that the
Company may make available to its employees generally, including but not limited
to group health or life insurance, profit-sharing or retirement benefits, and
you acknowledge and agree that your relationship with the Company during the
Consulting Period will not be subject to the Fair Labor Standards Act, the
California Labor Code, or other laws or regulations governing employment
relationships.
(f)Taxes and Withholding. Unless required by law as reasonably determined by the
Company, the Company will not make any withholdings or deductions, and will
issue you an IRS Form 1099, with respect to any Consulting Fees paid to you. You
will be responsible for all taxes with respect to the Consulting Fees, and you
agree to indemnify, hold harmless and defend the Company from any and all
claims, liabilities, damages, taxes, fines or penalties sought or recovered by
any governmental entity, including but not limited to the Internal Revenue
Service or any state taxing authority, arising out of or in connection with the
Consulting Fees.
(g)Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.
(h)Confidential Information and Inventions. You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services. Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
218089366 v4

--------------------------------------------------------------------------------

Jennifer Rhodes
January 9, 2020
Page 3 of 9
        
property of the Company. As set forth in your Confidential Information and
Inventions Assignment Agreement with the Company, and subject to the limitations
set forth therein, you hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services. You further acknowledge and reaffirm your continuing obligations, both
during the Consulting Period and thereafter (as applicable), under the
Confidential Information and Inventions Assignment Agreement entered into
between you and the Company, a copy of which is attached hereto as Exhibit A and
incorporated herein by reference.
(i)Other Work Activities. Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company, provided that such activities do not
unreasonably interfere with your obligations under this Agreement, and in any
event, unless otherwise waived in writing by the Company, do not compete or
otherwise conflict with, directly or indirectly, the business, operations and
interests of the Company. Specifically, during the Consulting Period, you are
prohibited from performing any work for any business entity that is competitive
with the Company and from engaging in any other work activity, or preparation
for work activity, that is competitive with the Company. For purposes of this
Agreement, the term “competitive” shall mean other companies or institutions
that are researching and/or developing therapies for chronic disorders of the
central nervous system. Notwithstanding the foregoing, the Company consents to
your employment with Angion Biomedica Corp. following the date of this Agreement
and during the term of the Consulting Period.
(j)Termination of Consulting Period. The Consulting Period shall end on the
earliest to occur of the following:
(i)January 15, 2021, unless the Consulting Period is extended by mutual
agreement of the parties; or
(ii)Immediately upon the Company’s written notice to you that you have breached
any of your obligations hereunder or have breached any of your obligations under
your Confidential Information and Inventions Assignment Agreement; or
(iii)If the Consulting Period ends pursuant to Section 2(j)(ii), you will be
entitled to all Consulting Fees (or pro rata portion thereof) earned through the
last date that you provide Consulting Services.
3.STOCK OPTIONS. You were granted equity awards pursuant to the Company’s 2014
Equity Incentive Plan (the “Plan”). Under the terms of the Plan and your grant
documents, vesting will cease as of the Separation Date and your rights to
exercise any vested options shall be as set forth in the applicable stock option
grant notice, stock option agreement, and/or the Plan. Your options shall
continue to be governed by the terms of the applicable grant notices, stock
option agreements and the Plan. You understand that you will not receive
additional equity awards during the Consulting Period.
4.OTHER COMPENSATION OR BENEFITS. You acknowledge and agree that you are not
entitled to any severance benefits pursuant to the Adamas Pharmaceuticals, Inc.
218089366 v4

--------------------------------------------------------------------------------

Jennifer Rhodes
January 9, 2020
Page 4 of 9
        
Amended and Restated Executive Severance Plan (the “Severance Plan”) or any
other agreements between you and the Company, and this Agreement supersedes and
extinguishes any obligation of the Company to provide you with any severance
benefits under the Severance Plan or any other agreements. You acknowledge that,
except as expressly provided in this Agreement, you will not receive any
additional compensation, severance or benefits after the Separation Date, with
the exception of any vested benefits you may have under the express terms of a
written ERISA-qualified benefit plan (e.g., 401(k) account). You further
acknowledge that you are not eligible to receive, and will not receive, any
other severance benefit under any Company severance plan or any other agreements
with the Company. In addition, you also acknowledge and agree that you have not
earned, will not earn, and will not receive any bonus or incentive compensation
for 2019.
5.EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.
6.RETURN OF COMPANY PROPERTY. By no later than the close of business on the
Separation Date, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control. You
agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the Company with a
computer-useable copy of such information and then permanently delete and
expunge such confidential or proprietary information from those systems without
retaining any reproductions (in whole or in part); and you agree to provide the
Company access to your system, as requested, to verify that the necessary
copying and deletion is done. Your timely compliance with the provisions of this
paragraph is a precondition to your receipt of the benefits provided hereunder.
Notwithstanding anything to the contrary contained herein, during the Consulting
Period only, it is understood that you will retain your Company laptop computer
for the purposes of providing the Consulting Services, which you must return to
the Company upon request and no later than the last day of the Consulting
Period.
7.CONFIDENTIALITY. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
to your immediate family; (b) the parties may disclose this Agreement in
confidence to their respective attorneys, accountants, auditors, tax preparers,
and financial advisors; (c) the Company may disclose this Agreement as necessary
to fulfill standard or legally required corporate reporting or disclosure
requirements; (d) you may disclose this Agreement, and any other documents or
information (without notice to the Company) when communicating with the Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission or any
218089366 v4

--------------------------------------------------------------------------------

Jennifer Rhodes
January 9, 2020
Page 5 of 9
        
other federal, state or local governmental agency or commission (“Governmental
Agencies”), or during the course of an investigation or proceeding that may be
conducted by any Government Agency; and (e) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the terms of this Agreement to any current or former Company
employee. Nothing in this provision or this Agreement is intended to prohibit or
restrain you in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. It is understood
and agreed that you may provide a copy of this Agreement to Angion Biomedica
Corp.
8.NONDISPARAGEMENT. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you may respond
accurately and fully to any question, inquiry or request for information when
required by legal process. In addition, nothing in this provision or this
Agreement is intended to prohibit or restrain you in any manner from making
disclosures that are protected under the whistleblower provisions of federal or
state law or regulation.
9.NO VOLUNTARY ADVERSE ACTION. You agree that you will not voluntarily (except
in response to legal compulsion) assist any person in bringing or pursuing any
proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents. Notwithstanding the
foregoing, you may cooperate with, or participate in any proceeding before any
Governmental Agency or as required by compulsion of law.
10.COOPERATION. You agree to cooperate fully with the Company in connection with
its actual or contemplated defense, prosecution, or investigation of any claims
or demands by or against third parties, or other matters arising from events,
acts, or failures to act that occurred during the period of your employment by
the Company. Such cooperation includes, without limitation, making yourself
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony. In addition to the Consulting Fees specified herein, the
Company will reimburse you for reasonable out-of-pocket expenses you incur in
connection with any such cooperation (excluding foregone wages and attorneys’
fees) and will make reasonable efforts to accommodate your scheduling needs.
11.NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
12.RELEASE OF CLAIMS.
(a)General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company, its affiliated, related, parent and subsidiary
entities, and its and their current and former directors, officers, employees,
shareholders, partners, agents, attorneys,
218089366 v4

--------------------------------------------------------------------------------

Jennifer Rhodes
January 9, 2020
Page 6 of 9
        
predecessors, successors, insurers, affiliates, and assigns (collectively, the
“Released Parties”) from any and all claims, liabilities and obligations, both
known and unknown, that arise out of or are in any way related to events, acts,
conduct, or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).
(b)Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).
(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the “Effective Date”).
(d)Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
        You hereby expressly waive and relinquish all rights and benefits under
that section and any law of any other jurisdiction of similar effect with
respect to your release of any unknown or unsuspected claims herein.
218089366 v4

--------------------------------------------------------------------------------

Jennifer Rhodes
January 9, 2020
Page 7 of 9
        
(e)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; (iii) any claims for
breach of this Agreement; and (iv) any rights you may have to coverage under the
Company’s Director and Officer insurance policies. You hereby represent and
warrant that, other than the Excluded Claims, you are not aware of any claims
you have or might have against any of the Released Parties that are not included
in the Released Claims. You understand that nothing in this Agreement limits
your ability to file a charge or complaint with any Government Agency. While
this Agreement does not limit your right to receive an award for information
provided to the Securities and Exchange Commission, you understand and agree
that, to maximum extent permitted by law, you are otherwise waiving any and all
rights you may have to individual relief based on any claims that you have
released and any rights you have waived by signing this Agreement.
13.REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
14.GENERAL. This Agreement, including Exhibit A, constitutes the complete, final
and exclusive embodiment of the entire agreement between you and the Company
with regard to this subject matter. It is entered into without reliance on any
promise or representation, written or oral, other than those expressly contained
herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.


[Remainder of Page Intentionally Left Blank]


218089366 v4

--------------------------------------------------------------------------------

Jennifer Rhodes
January 9, 2020
Page 8 of 9
        
I wish you good luck in your future endeavors.
Sincerely,
ADAMAS PHARMACEUTICALS, INC.

By:/s/ Neil F. McFarlaneNeil F. McFarlaneChief Executive Officer



Exhibit A – Confidential Information and Inventions Assignment Agreement




ACCEPTED AND AGREED:

/s/ Jennifer J. RhodesJennifer RhodesJanuary 9, 2020Date



218089366 v4